Title: To John Adams from James Warren, 5 November 1775
From: Warren, James
To: Adams, John


     
      Watertown Novr 5th:1775
     
     My dear Sir
     I must begin every Letter with Thanks for the Receipt of your Favours, haveing such Abundant reason for it, that mine would be marked with Ingratitude (a Vice I detest) if I did not. Last Sunday Coll. Reed dined with us in his way to Philadelphia. By him I wrote and Inclosed some packages which I hope will reach your hand this day, since which I have not been Able to get one single Hour to write, Paying of the Regiments for Septemr., Attending the House which sets till 8 in the Evening, and some want of Health from the great fatigue I am Obliged to Submit to have prevented. I am reduced to the Necessity of denying myself the pleasure of hearing Good Doctr. Cooper in order to write this. I received yours per Messrs. Fallwell and Hart one day last week, at a Time very Unlucky. They came in when I had a room full of Colonels and money. I Endeavoured to Treat them with all the Civility and politeness due to strangers, but partly from the pressure I was under, and partly from want of discretion, or a Fatality or something I can’t Account for a material part of Civility was omitted. I did not open the Letters till they were gone. This however did not proceed from any Inattention to your recommendations. They certainly give me great pleasure and do me great honour. I have tryed to remedy the mistake, and hope I shall have an opportunity at least to make my Excuse. I can hope for little more as I hear they go Tomorrow. You will I dare say do it for me. Last Week was an Excessive Busy one. The Regiments to pay, and Majr. Hawley preparing for a Recess which he was bent upon the Amazeing Field of Business before us prevented but I suppose it will take place this week, tho’ I think we shall leave things in a State of Confusion. I have Just received yours by Mr. Brown. I Lament the Death of the Good old President. I had before formed a Good Opinion of him. The Character you give him Enhances it.
     I want to tell you a Thousand Things as much as you want to know them. Had I time I should Assuredly tire you with my Scribbles. I Expect little more than An Hour when Meeting will be done and Company return to Interrupt me. The Prices of European and West India Goods, are Notwithstanding our Resolves much Advanced. Trade will have its Course. Goods will rise and fall in proportion to the demand for them and the quantity at Market &c. in Spite of Laws Honour, Patriotism or any other Principle. The People however seem to have forgot their Expectations, and the Injunctions laid on the Merchant, and little is said about it.
     The Non Exportation is sacredly Observed and I believe never been violated in a Single Instance, and such is the Spirit here, that it cannot be violated with any degree of Safety. Provisions are plenty and Cheap. Beef is a drugg and our People Complain much that the Commissary sends to Connecticut for all his Beef. I think it but fair that he should give this Colony a Chance in that Article at least, especially as we are to Supply the Army with Hay and wood, which our People say they can’t do and keep their Cattle now fat over the winter. This has Occasioned great difficulty here. The General has offered 5/. per ct for hay and 20/. per Cord for wood, and cannot be supplyed. This he Imputes to a Monopolizeing Avaritious Spirit and perhaps not wholly without foundations. The prices are indeed high, but the People have much to say, and among other things ask why that Spirit should be Confined to those Articles and why Cyder is to be had at 4/. per barrel. In the mean time the Army has suffered much for want of wood, and the officers have not been able to restrain them from Cutting down the fine Groves of Cambridge and threatning to pull down Houses for fuel. The General has made repeated Applications to us. We at last set ourselves seriously to remedy the Evil, which perhaps might Terminate in breaking up the Army. We spent the whole of last Fryday and Evening on the Subject. We at last Chose a Committee in Aid to the Quarter Master General to purchase those Articles, and Impowered them to Enter the wood Lotts of the Refugees, Cut, Stack, and procure Teems to Carry to the Camp wood as fast as possible and Hay as soon as they can get it. The Teems are passing all day, and I hope this Step will be a radical Cure.
     Your next Question is with regard to Trade a Subject Complicated vast, and Unbounded. When I Consider the great Abundance we have of the necessaries and Conveniences of Life, that we want Nothing but Salt Petre and I hope we are in a way to get that, I could wish a Total Stop was put to all Trade but when I consider the Temper, and Genius of the People, the long Habits they have been used to, I fear it would produce Uneasiness, and Bad-Consequences. I believe therefore you will find it necessary to Indulge so much as will not Endanger the Success of your Commercial Measures. If the Merchant will run the Hazard, so much may Tend to Conciliate the Affections of other Nations, and Unite them with us on Principles of Interest. The strongest of all principles in these degenerate days. I am Sensible many Important questions may arise on this head, too many and too Important for my Abilities or Opportunities to discuss at present.
     I am Extreamly pleased with the Appointment of the Committee you mention, and with the Committee itself. I believe this Business will produce great Consequences. You may be assured I shall Exert myself to have your Expectations and wishes Complied with both with regard to Time and manner.
     Mcpherson is yet here but I dare not ask questions. Nothing Transpires and whether any plan is adopted or not, can’t Inform you.
     We have no News here. All Things remain in Statu quo, the Enemy I mean. Their Army are quiet and we watch them. Barracks are building for our Troops, and many of them are ready to receive them. The whole will be Compleated in the Course of this Month, and indeed it is Time. The Season is rainy and Cold. The Pirates Continue to rove about, and Threaten our Seaports. They made an Attempt to go into Plymouth but were discouraged by the Appearance of the Harbour, returned and reported to the Admiral that it was not fit to receive Kings Ships. Our People are however prepareing for them if they alter their minds. Our Assembly have Established Saltpetre works at Newburyport under the direction of a Committee, Dr. Whiteing, John Peck, Deacon Baker and one Phips the last of whoom is said to be an Adept that way, and have given a Bounty of 4/. per lb to any man that shall make 50 lbs or upwards this Bounty to Continue to next June. We have also taken Care to Encourage the manufacture of Fire Arms. Thus far we have done well, but our militia is still in a miserable, unsettled Situation. This principally or wholly arises from a dispute between the two Houses. We claim an equal Right with them in the Appointment of the Field Officers. This claim we ground on your Resolutions which will bear very fairly that Construction and is certainly the most Eligible Constitution, and say that if that is not the true Construction we that deserve as large privileges as any People are not on an equal footing with the other Colonies. The Board Contend for the Exclusive right, plead the Charter, and Assert the Prerogative with as much Zeal, Pride and Hauture of Dominion as if the powers of Monarchy were vested in them, and their Heirs by a divine Indefeasible right. This is indeed Curious to see a Council of this Province Contend for the dirty part of the Constitution the prerogative of the Governor. How it is to End or when I know not. I wish they had in the Exercise of Powers we dont dispute with them, made Appointments in some Instances less Exceptionable than they have. You will hardly Expect to hear after what I last wrote you that Paine is Ap­  pointed a Judge, but so it is. At a Time when I least Expected he was Appointed, it is said by the Influence and Management of Hawley. Spooner, Foster and I believe Palmer were the principle Conductors. The Rank is thus John Adams Esqr. Chief Justice, Cushing, Read, Paine, Sargeant. Now we shall see if he will act in an Inferiour Station to his Superiour. The People at the Eastward are Apprehensive the Enemy Intend to possess themselves of an Advantageous Post at Falmouth and hold the place and secure the Harbour.
     I have no Letters at present from Mrs. Adams to Inclose. She was very well a few days ago, and had an Intention to have come here Yesterday to spend Sunday and hear Doctr. Cooper. I suppose the weather prevented. My Compliments all Friends Mr. Adams especially. Adeu
     Doctr. Church is Expelled by almost an Unanimous Vote.
     Favourable Accounts from the Western Army. Doubtless you have the whole.
     Is it not Time for a Test Act. Will the Continent have one from Congress. How long are we to wait for the Success of the Petition.
     I long to hear of the Sweep, a good devise to furnish the Capital Article. You will see in our Papers Howes Proclamation and an Association.
     
     
      Nov 7th.
     
     I now Inclose two Letters received Yesterday from Mrs. Adams.
     We shall rise perhaps Tomorrow or next day. We have some thoughts of comeing to a new Choice of delegates this setting. I could wish to have it put off to hear from you. I cant think of a List without Your Name in it. If we make any Change who shall we get. I do not Expect to be suited.
     One of the Enemies vessels bound to N. Scotia with a Cargo to purchase provisions taken and Carried into Beverly. Another of them on Shore at Cape Cod with 120 Pipes of wine &c. so we get a Supply of Turtle, wine, and all the delicacies that Luxury can wish.
     I congratulate you on the Success at Chamblee. The Bell rings. I must go.
    